Citation Nr: 1224463	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-09 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for lymphoma, to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from November 1961 to November 1981.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2007 by the Department of Veterans Affairs (VA) Montgomery, Alabama Regional Office (RO).  

The Veteran also perfected an appeal on the issues of entitlement to service connection for a bilateral knee disability, a lumbar spine disability, and prostate cancer, to include as due to exposure to Agent Orange.  The RO granted service connection for these disabilities.  See rating decisions dated March 2009, October 2009, and January 2012.  The Veteran was notified of these decisions and provided his appellate rights.  He did not perfect an appeal with regard to the initial disability ratings or effective dates assigned to these disabilities.  Therefore, these issues are not before the Board for appellate consideration at this time.
 
The issues of (1) entitlement to service connection for hearing loss; (2) entitlement to service connection for hypertension; and (3) entitlement to service connection for lymphoma, to include as due to exposure to Agent Orange, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran was exposed to significant amounts of acoustic trauma during his period of active service.

2.  Tinnitus is related to the Veteran's period of active service.
CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting in full the issue of entitlement to service connection for tinnitus.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Factual Background and Analysis

The Veteran contends that his currently diagnosed tinnitus is related to his period of active military service.  In the alternative, the Veteran alleges a continuity of tinnitus symptoms since discharge from service.  Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 3.303(d).  Service connection for certain disabilities, including organic diseases of the nervous system, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).     

While 38 U.S.C.A. § 1154(b) (West 2002) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  Rather, the Veteran must still provide competent evidence of a relationship between an injury in service and a current disability.  38 U.S.C.A. § 1154; Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  Consideration is also given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service treatment records were negative for a diagnosis of or treatment for tinnitus and there was no evidence of such within one year after discharge from service.  Service personnel records associated with the claims file indicated, however, that the Veteran had service in the Republic of Vietnam for which he was awarded the Combat Infantryman Badge, among other decorations.    

The Veteran was afforded a VA audiology examination in April 2007.  According to the Veteran, he was exposed to tank noise and various explosions in service.  The Veteran's civilian occupations included working as a mechanic (without hearing protection) and in a steel mill for two years (with hearing protection).  Recreationally, the Veteran hunted and worked with various kinds of power equipment both with and without the benefit of hearing protection.  The Veteran identified the date of onset of his tinnitus as 1987 or 1988.  Audiometric testing revealed the Veteran's hearing to be within normal limits.  Accordingly, the examiner expressed the opinion that the Veteran's military noise exposure did not have an effect on the Veteran's tinnitus since audiometric testing on discharge from service and on the current examination was normal.   

A VA examination report dated November 2011 indicated that the Veteran worked as a mechanic/wrecker operator after discharge from service.  He retired in 2002 and his retirement was described as "regular."  

The Veteran also testified before the Board in support of his claim in April 2012.  Specifically, the Veteran indicated that he was exposed to artillery fire and tank noise in his capacity as a mechanic during active service.  After discharge from service, the Veteran continued to work as a mechanic, but reported that he experienced ringing in the ears (to varying degrees of intensity) since service.  

Although the Veteran's service treatment records were completely negative for a diagnosis of or treatment for tinnitus, 38 U.S.C.A. § 1154(a) provides that consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  In this regard, the Veteran had active service in the regular Army as well as the Army Reserves from November 1961 to November 1981, including service in the Republic of Vietnam.  He reported in-service noise exposure as a result of his duties as a mechanic and he was awarded the Combat Infantryman Badge.  See also, DD Form 214.  The Board finds the Veteran's statements that he was exposed to significant in-service acoustic trauma to be highly credible.  Thus, the Board finds that the Veteran's statements that he was exposed to significant in-service acoustic trauma to be consistent with the circumstances, conditions, or hardships of the Veteran's service.  See 38 C.F.R. § 3.304(d); see also, 38 U.S.C.A. § 1154(a).
There are competing opinions regarding the relationship between the Veteran's currently diagnosed tinnitus and its relationship to service, if any.  On one hand, the Veteran has expressed the opinion that his diagnosed tinnitus is related to service, and in particular, to noise exposure stemming from his in-service duties.  While the Veteran initially reported that his symptoms began in 1987 or 1988, he has since reported a continuity of symptoms since discharge from service and tinnitus has been diagnosed.  See April 2007 VA examination report; Veteran's April 2012 hearing testimony; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that a veteran is competent to provide lay evidence of his experiencing ringing in the ears since service).  In contrast, the April 2007 VA examiner found the Veteran's military noise exposure did not have an effect on the Veteran's tinnitus since audiometric testing on discharge from service and on the current examination was within normal limits.   
 
After resolving all doubt in favor of the Veteran, the Board affords more probative weight to the Veteran's statements and contentions that he had tinnitus which was related to service and/or which began shortly after discharge from service.  38 C.F.R. §§ 3.102, 3.303; see also, Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  

The Board acknowledges that the Veteran reported instances of post-service occupational and recreational noise exposure (which was occasionally performed without hearing protection).  However, the Board cannot reasonably disassociate the nature or severity of the Veteran's in-service noise exposure from complaints of tinnitus as a consequence of other post-service experiences.  In light of the foregoing, there is an approximate balance of the positive and negative evidence on the issue of whether the Veteran's currently diagnosed tinnitus is related to service.  Resolving all reasonable doubt in the Veteran's favor, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Service connection for tinnitus is granted. 


REMAND

The Veteran also alleges that he has hearing loss, hypertension, and lymphoma related to service, to include as due to exposure to Agent Orange.  Preliminarily, a review of the Veteran's service treatment records suggests that they are incomplete, particularly where, as here, there is no evidence of a separation examination.  On remand, therefore, the RO must contact the appropriate service department and/or Federal agency to obtain a complete copy of the Veteran's service treatment records.  

The Veteran was afforded a VA audiology examination in April 2007.  At that time, the results of audiometric testing were interpreted to show normal hearing.  However, the Veteran subsequently testified before the Board in April 2012 that his hearing had gotten worse.  On remand, therefore, the Veteran must be afforded a new VA examination to determine the etiology of the claimed hearing loss disability and its relationship to service, if any.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (noting that VA's has a duty to assist veterans to obtain evidence needed to substantiate a claim includes providing a thorough and contemporaneous medical examination).

Likewise, service treatment records dated in July 1977 found the Veteran to have elevated blood pressure readings.  The Veteran denied a past history of hypertension, but an evaluation performed at that time was inconclusive.  The diagnosis was labile hypertension versus mild essential hypertension.  Post-service private treatment records showed diagnosed hypertension in March 1999.  The Veteran was afforded a VA hypertension examination in April 2007.  The date of onset of his hypertension was identified as 1997 following a routine examination.  The Veteran took prescribed medications to manage this condition and the impression was essential hypertension.  However, the examiner failed to provide an opinion as to whether the Veteran's currently diagnosed hypertension was related to service or to any incident therein.  On remand, therefore, the Veteran must be provided a new VA examination to address this issue.     

The Veteran asserts that lymphoma was diagnosed in 2004.  Service treatment records and available post-service treatment records are negative for a diagnosis of or treatment for lymphoma.  On remand, the Veteran must be contacted and asked to identify or submit any additional pertinent evidence in support of the issues currently on appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran must also be afforded a VA examination to determine whether he has currently diagnosed lymphoma, and if so, whether it is related to service or to any incident therein.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from November 2011 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the appropriate service department and/or Federal agency to obtain a complete copy of the Veteran's service treatment records for the period from November 1961 to November 1981, including but not limited to his separation examination.  The service department and/or Federal agency must also be asked to identify the agency or department that could provide any information it could not provide.  Follow-up inquiries must be conducted accordingly.  All documents must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must be afforded a VA examination to determine the etiology of his claimed hearing loss disability.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether the Veteran has a currently diagnosed hearing loss disability as defined by VA under 38 C.F.R. §. 3.385 (2011), and if so, whether it at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein.  In reaching this conclusion, the examiner must comment on the significance, if any, of the Veteran's in-service and post-service noise exposure.  In the alternative, the examiner must indicate whether the claimed hearing loss disability is caused by, the result of, or due to his service-connected tinnitus.  If the examiner answers this question negatively, the examiner must express an opinion as to whether the Veteran's claimed hearing loss disability was aggravated (i.e., permanently worsened) by his service-connected tinnitus.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The Veteran must be afforded a VA examination to determine the etiology of his currently diagnosed hypertension.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether the Veteran's currently diagnosed hypertension at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein.  In reaching this conclusion, the examiner must comment on the significance, if any, of the Veteran's in-service treatment for elevated blood pressure.  See July 1977 service treatment record.   

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The Veteran must be afforded a VA examination to determine the etiology of his claimed lymphoma.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether the Veteran had or has currently diagnosed lymphoma, and if so, whether it at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

8.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand orders, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


